Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. Pub. No. US 2002/0128541 A1 [Kim] in view of Allison et al. Pub. No. US 2005/0017870 A1 [Allison] and further in view of Hennessey et al. Pub. No. US 2014/0184550 A1 [Hennessey].
1.  Kim discloses a display [Fig. 2, 200 and ¶ 24 head-mounted display] that renders an environment that is experienced by a user, the environment being generated by a software program executing on a computer [¶¶ 12- 13, for instance, implementing virtual reality by merging a biofeedback sensor, a head tracker, and a VR sound system]; 
a biofeedback sensor coupled to the scalp of the user [Fig. 2, 100 and ¶ 22 a brain-wave sensing unit 100 for biofeedback], the biofeedback sensor continuously measuring electrical activity in the brain of the user when the user experiences the environment [¶ 23 where a feedback system as described is considered to continuously measure]. 
Kim does not explicitly disclose the biofeedback sensor generating changing electrical signals corresponding to changing electrical activity in the brain of the user when the brain of the user reacts to a change in the environment.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Allison as required by this claim, since such a modification improves input control by having a direct brain connection bypassing bodily manipulations.
As per the limitations an analog-to-digital converter that receives the changing electrical signals from the biofeedback sensor corresponding to the changing electrical activity and the analog-to-digital converter converting the changing electrical signals to digital signals that are interpreted by the software program to render a modified environment that is experienced by the user through the display, an analog-to-digital converter must be present in Kim in view of Allison because converting brain waves into a signal for use in a computer must include such functionality and structure.
Kim in view of Allison is silent on the augmented reality with the element limitations.  However Hennessey teaches using such a purposed augmented reality system with some element [¶ 166 where the link is some element able to be manipulated].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim in view of Allison with Hennessey as required by this claim, since such a modification improves the functionality and usability of the device.  
2.  Kim in view of Allison and further in view of Hennessey teaches wherein the software program modifies the augmented reality environment in response to the digital signals that 
3.  Kim in view of Allison and further in view of Hennessey teaches wherein the user reacts to a change in the element by thinking about modifying the augmented reality environment [where when modified Kim ¶ 23 teaches a signal transducer converting the above-mentioned brain waves into an electric signal for a feedback to a computer system].
4.  Kim in view of Allison and further in view of Hennessey teaches wherein the display comprises one of a head-mounted display [Kim Fig. 2 and ¶ 24 HMD, for instance], a liquid crystal display (LCD), a light emitting diode (LED) display, an organic light-emitting diode (OLED) display, and a plasma display.
5.  Kim in view of Allison and further in view of Hennessey teaches wherein the biofeedback sensor comprises an electroencephalography sensor [Kim ¶ 23 brain-wave sensing unit 100].
9.  Kim in view of Allison and further in view of Hennessey teaches wherein the electrical activity corresponds to brain waves comprising at least one of delta waves, theta waves, alpha waves, mu waves, SMR waves, beta waves, and gamma waves [Kim ¶ 23 can include a brain-wave sensor detecting alpha-wave, beta-wave, theta-wave, and SRM-wave].
10.  Kim in view of Allison and further in view of Hennessey teaches wherein the computer comprises one of a personal computer, mobile computer, laptop computer, tablet computer, and a gaming console [Kim ¶¶ 1-10].
11.  Kim discloses generating an environment with a software program executing on a computer [¶¶ 12-13]; rendering the environment on a display such that the environment is experienced by a user [¶ 14]; continuously measuring electrical activity in the brain of the user when the user experiences the environment [Fig. 2, by means of 100 for instance].

However Allison teaches modifying the system corresponding to changes in the brain as required by the above-cited limitations [Allison ¶¶ 107-111].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Allison as required by this claim, since such a modification improves input control by having a direct brain connection bypassing bodily manipulations.
As per the limitations converting the changing electrical signals to digital signals and rendering a modified environment that is experienced by the user through the display in response to the software program interpreting the digital signals, an analog-to-digital converter must be present in Kim in view of Allison because converting brain waves into a signal for use in a computer must include such functionality and structure.
Kim in view of Allison is silent on the augmented reality with the element limitations.  However Hennessey teaches using such a purposed augmented reality system with some element [¶ 166 where the link is some element able to be manipulated].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim in view of Allison with Hennessey as required by this claim, since such a modification improves the functionality and usability of the device.
12.  Kim in view of Allison and further in view of Hennessey teaches wherein the display comprises one of a head-mounted display [Kim Fig. 2 for instance], a liquid crystal display (LCD), a light emitting diode (LED) display, an organic light-emitting diode (OLED) display, and a plasma display.

17.  Kim in view of Allison and further in view of Hennessey teaches wherein the electrical activity corresponds to brain waves comprising at least one of delta waves, theta waves, alpha waves, mu waves, SMR waves, beta waves, and gamma waves [Kim ¶ 23].
18.  Kim in view of Allison and further in view of Hennessey teaches modifying the augmented reality environment in response to the digital signals [Kim ¶ 23].
19.  Kim in view of Allison and further in view of Hennessey teaches wherein the user reacts to a change in the element by thinking about modifying the augmented reality environment [Kim ¶¶ 20-27].
20.  Kim discloses means for rendering an environment that is experienced by a user, the environment being generated by a software program executing on a computer [¶¶ 11-14]; means for continuously measuring electrical activity in the brain of the user when the user experiences the environment [Fig. 2, by means of 100 for instance].
Kim does not explicitly disclose means for generating changing electrical signals corresponding to changing electrical activity in the brain of the user when the brain of the user reacts to a change in the simulated environment.
However Allison teaches modifying the system corresponding to changes in the brain as required by the above-cited limitations [Allison ¶¶ 107-111].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Allison as required by this claim, since such a modification improves input control by having a direct brain connection bypassing bodily manipulations.
As per the limitations means for converting the changing electrical signals to digital signals and rendering a modified environment in response to the software program interpreting the digital signals, 
Kim in view of Allison is silent on the augmented reality with the element limitations.  However Hennessey teaches using such a purposed augmented reality system with some element [¶ 166 where the link is some element able to be manipulated].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim in view of Allison with Hennessey as required by this claim, since such a modification improves the functionality and usability of the device.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. Pub. No. US 2002/0128541 A1 [Kim] in view of Allison et al. Pub. No. US 2005/0017870 A1 [Allison] and further in view of Hennessey et al. Pub. No. US 2014/0184550 A1 [Hennessey] and still further in view of Applicant’s admitted prior art [AAPA].
6 & 14.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim in view of Allison and further in view of Hennessey to use an amplifier in a wave detector as required by these claims with AAPA, since such a modification improves the performance of the device.
Response to Arguments
	Arguments [12/07/20] are fully considered but they are not persuasive.
	Applicant argues that for claims 1, 11 and 20 Kim in view of Allison and further in view of Hennessey does not teach the “biofeedback sensor continuously measuring…” limitations.  The examiner disagrees.  Since Kim’s brain-wave sensing unit functions in a feedback system it is understood to be continuous.  Furthermore the wave detection described in paragraph 23 necessitates the unit functions continuously at least for the detection of the wavelength.  As for the sensor changing when 
	Applicant argues that Allison is not concerned with a change in the environment.  A cogneme producing symbol versus none is one such change in the environment.  As messages are conveyed Allison is not irrelevant as the modified invention reacts to brain activity.  Furthermore, being shown the symbol is modification in the environment from not present symbol to present.
	On p. 7 Applicant argues that Hennessey destroys the base reference and is an improper combination.  The examiner disagrees.  Hennessy is brought in for the augmented reality limitations with some element and not the brain computer interfaces features specifically.  However by overlaying information on a scene in augmented reality mode the addition of an element link adds extra functionality making combination reasonable and obvious.  For at least these reasons the references are combinable.
	The rejection is maintained and made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613.  The examiner can normally be reached on Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gustavo Polo/Primary Examiner, Art Unit 2694